DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claims 1 states “outputting an identification signal” in line 6 and then later states “when it fails to identify the identification signal” in lines 12-13. As per MPEP 2163 II A, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007). See also MPEP § 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). Applicant has not pointed out specifically where the amended claim 1 is supported, nor does there appear to be a written description of the claim limitations cited above from claim 1 in the application as filed. Applicant simply pointed out various disparate areas of the entire specification to apparently show support for all the claim amendments as a whole. However, the specification as filed does not appear to provide any support for this combination of limitations in clam 1. In other words, there appears to be no support for outputting an identification signal and then not identifying the identification signal that was output. 
 	This lack of support can be seen in applicant’s specification. In the first paragraph of page 9 of the specification, applicant states (emphasis added): “In the present embodiment, by identifying the low signal as the identification signal, the determination part 23 determines the fan motor 10 as being not defective. On the other hand, in the case of failing to identify the identification signal in the signal output by the fan motor 10, the determination part 23 determines the fan motor 10 as being defective. That is, in the case of failing to identify the identification signal (in the case where only the high signal is output), the determination part 23 determines that the target fan motor 10 is not suitable as the fan motor 10 for use by the fan motor drive device 20”. Thus, when the low signal is output indicating the fan is not defective, there is no determination that the fan is defective. The opposite is disclosed. Only when the low signal is NOT output is there a determination that the fan is defective. Thus, claim 1 contains new matter.
	Also, on page 14 starting at line 2, the specification states: “Specifically, the determination part 23 identifies the identification signal indicating a rotation number different from an expected rotation number (indicated by a one-dot chain line in Fig. 8) by the application of the predetermined voltage value to the fan motor 10. By identifying the identification signal as described above, the determination part 23 determines that the target fan motor 10 is suitable as the fan motor for use by the fan motor drive device 20. On the other hand, in the case of failing to identify the identification signal (in the case where the output rotation number is the same or substantially the same as an expected rotation number), the determination part 23 determines that the target fan motor 10 is not suitable as the fan motor 10 for use by the fan motor drive device 20.”. So here again we see there is no determination that the fan is defective when the rotation number output is not the expected number (when the rotation number output is different than expected). 
 	Additionally, the limitations appear to make no logical sense. If the fan outputs the identification signal and the controller fails to identify the signal, it would appear to be the controller that has failed, not the fan.
 	Therefore, claim 1 contains new matter. Claims 3 and 6 are rejected for the same reason as claim 1 as both of claims 3 and 6 have limitations corresponding to those in claim 1 detailed above. Also, claim 2 also has similar limitations in which identification signals are generated, and then subsequently the fan is determined to be defective even though the identification signal was generated. So, claim 2 is rejected for the same general reasons as claim 1 as well.
 	Claim 2 states: “wherein a low signal is output from the fan motor when a rotation number of the fan motor is equal to or higher than a predetermined rotation number, and a high signal is output from the fan motor when the rotation number of the fan motor is lower than the predetermined rotation number, wherein an identification signal is generated as a low signal in response to the high signal from the fan motor, while the identification signal is generated as a high signal in response to the low signal from the fan motor”. As per MPEP 2163 II A, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007). See also MPEP § 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). Applicant has not pointed out specifically where the amended claim 2 is supported, nor does there appear to be a written description of the combination of claim limitations cited above from claim 2 in the application as filed. Applicant simply pointed out various disparate areas of the entire specification to apparently show support for all the claim amendments as a whole. However, the specification as filed does not appear to provide any support for this combination of limitations in clam 2. It appears applicant may be attempting to combine various disparate portions of the specification into a combination (after the filing date of the application) that was never disclosed. Therefore, claims 2 contains new matter. See MPEP 2163 II A. 
 	Also, regarding the limitations from claim 2 above, specifically there does not appear to be support for the limitations of “wherein a low signal is output from the fan motor when a rotation number of the fan motor is equal to or higher than a predetermined rotation number, and a high signal is output from the fan motor when the rotation number of the fan motor is lower than the predetermined rotation number” in the specification as filed. Applicant may be trying to claim subject matter from page 6 but these limitations do not correspond to the limitations from page 6.
 	MPEP2163 II. A. 3. at paragraph three states: "An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole." Regarding the written description requirement for claims 5-6, no particular “first circuit” and no particular “second circuit” are shown in the drawings.
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." Regarding the written description requirement for claims 5-6, no details of any particular “first circuit” and no details of any particular “second circuit” are provided in the specification as filed. The specification merely states “circuit” for each claimed circuit on page 7.
  	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	What is the particular first circuit used for rotation number detection? What is the particular second circuit used for outputting an identification signal in response to detection of the signal from the encoder indicating a specific operation state of the fan motor, wherein the identification signal indicates indicating an operation state different from an actual operation state of the fan motor?
 	Thus, claim(s) 5-6 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 states “outputting an identification signal” in line 6 and then later states “when it fails to identify the identification signal” in lines 12-13.  The specification as filed does not appear to provide any support for this combination of limitations. In other words, there appears to be no support for outputting an identification signal and then not identifying the identification signal that was output. In fact, as detailed in the 112(a) rejections above, the opposite is disclosed, wherein the identification signal is not output when the controller fails to identify the identification signal. Therefore, the claims are inconsistent with and conflict with the specification disclosure. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	Claims 3 and 6 are rejected for the same reason as claim 1 as both of claims 3 and 6 have limitations corresponding to those in claim 1 detailed above. Also, claim 2 also has similar limitations in which identification signals are generated, and then subsequently the fan is determined to be defective even though the identification signal was generated. So, claim 2 is rejected for the same general reasons as claim 1 as well.
 	Claims 1-3 and 6 use the word “it”. What “it” refers to is unclear, and therefore the claims are indefinite.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Humphrey US 20110228471.
 	Collings discloses:
 	1.  A fan motor drive device (130) as a fan controller having a processor (170) connected to a fan motor (see “fan motor and fan 160” in col 4 line 32), the fan motor drive device configured to drive the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 50-53), the processor being configured to: apply a predetermined voltage value to rotate the fan motor (see “Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 51-53 wherein the power is predetermined before it is subsequently applied), the fan motor outputting an identification signal [It appears applicant’s identification signal is a speed signal. Therefore, see “That is, sense signal 270 includes a pulse for each commutation event over a period of time which is measured during measure operation 534. After measure operation 534 and during calculation operation 536, the speed of fan 160 may be calculated (e.g., by ALU 180) from the time measured during operation 534, the number of commutation events indicated by the pulses of sense signal 207 and the number of poles of fan 160” in col 7 lines 22-29 wherein the calculated (average) speed signal outputted by the fan motor] in response to a specific operation state of the fan motor (in response to the fan being in a rotating operational state where commutation events are occurring), wherein the identification signal indicates an operation state of the fan motor different from an actual operation state of the fan motor (During the calculation period, the measurements from the previous measurement period of time are used to calculate an average speed for that pervious period of time which differs from the actual instantaneous speed at the time the calculation is completed and output).
 	Regarding the limitations “voltage value”, Collings does not specify the control variable for the application of power (i.e. voltage or current).
 	Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey).
 	Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the predetermined voltage control method of Humphrey in the fan of Collings to gain the benefit of “Thus, by dynamically adjusting both the duty cycle of PWM control signal and the DC voltage supplied to each fans 214, the fans 214 can operate a greater degree of power efficiency when compared to many other approaches.” as taught by Humphrey in 0028.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Humphrey US 20110228471 in further view of Hall US 20200332803.
Regarding claim 3, Collings discloses: A fan motor drive device (130) as a fan controller having a processor (170), connected to a fan motor (see “fan motor and fan 160” in col 4 line 32), the fan motor drive device configured to drive the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 50-53), the processor being configured to: apply a predetermined power value to rotate the fan motor (see “Power supply 110 is coupled to provide power to fan unit 120 and microprocessor 170. Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 50-53), the fan motor outputting an identification signal in response to the application of the predetermined power value [It appears applicant’s identification signal is a speed signal. Therefore, see “That is, sense signal 270 includes a pulse for each commutation event over a period of time which is measured during measure operation 534. After measure operation 534 and during calculation operation 536, the speed of fan 160 may be calculated (e.g., by ALU 180) from the time measured during operation 534, the number of commutation events indicated by the pulses of sense signal 207 and the number of poles of fan 160” in col 7 lines 22-29 wherein the calculated (average) speed signal outputted by the fan motor], wherein an identification signal indicates a rotation number different from an actual rotation number of the fan motor (During the calculation period, the measurements from the previous measurement period of time are used to calculate an average speed for that pervious period of time which differs from the actual instantaneous speed at the time the calculation is completed and output). 
	Regarding the limitations “voltage value”, Collings does not specify the control variable for the application of power (i.e. voltage or current).
 	Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey).
 	Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the predetermined voltage control method of Humphrey in the fan of Collings to gain the benefit of “Thus, by dynamically adjusting both the duty cycle of PWM control signal and the DC voltage supplied to each fans 214, the fans 214 can operate a greater degree of power efficiency when compared to many other approaches.” as taught by Humphrey in 0028.
Collings as modified above does not disclose: determine that the fan motor is defective when it fails to identify the identification signal.
However, Hall discloses determining a fan has failed when the pulse signal from the speed sensor of the fan stops (see e.g. 0064).   
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the fan failure detection of Hall in the system of Collings as modified above to gain the benefit of determining if the fan has failed.
 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Hsu US 20150098844.
 	Collings discloses:
 	5.  A fan motor (see “fan motor and fan 160” in col 4 line 32) configured to operate by supplied driving power (power from 110), the fan motor comprising: a fan motor main body configured to rotate around an axis (see e.g. “The present invention relates fan operation verification and speed measurement techniques, and, more particularly, to methods and apparatus for sensing the rotation and/or speed of a brushless DC fan motor.” in col 1 lines 6-9 wherein the fan motor main body is read as the rotor of the motor which rotates); an encoder for operating signal output configured to convert an operation state of the fan motor main body into a signal and output the signal (In the sense/drive circuit of Fig 6E, see 605 and 607 which convert a pole crossing state of the fan motor into an amplified analogue waveform, and which output the waveform to the to the analogue to digital converter 650. See also waveform in col 8 line 9, and “In a fan unit including a DC brushless fan having a plurality of motor poles, the current applied to the fan is monitored for fluctuations which occur at each motor pole crossing of the fan” in col 3 lines 64-67.); a first circuit configured to detect a rotation number of the fan motor (In the sense/drive circuit of Fig 6E, see 650 and portion of 696 which detects a speed of the fan motor from current fluctuations as in col 3 lines 64-67 and col 8 lines 10-12); a second circuit [In the sense/drive circuit of Fig 6E, see portion of 696 which outputs the speed signal as in “Specifically, sense/drive circuit 150 senses an electrical effect (e.g., current or voltage) in fan unit 120 which is representative of the operation and/or speed of fan 160 and is used to generate a fan verification/speed signal which is provided to ALU 180” in col 4 lines 57-61] configured to output an identification signal in response to detection of the signal from the encoder (In the sense/drive circuit of Fig 6E, 696 outputs a speed as in col 8 lines 10-12 and col 4 lines 57-61. This output speed is in response to the amplified analogue waveform from 605 and 607 which is converted into a speed by 650 and portion of 696 which detects a speed of the fan motor from current fluctuations.) indicating a specific operation state of the fan motor (indicating a rotating operation state of the fan), wherein the identification signal indicates  an operation state  different from an actual operation state of the fan motor [See “That is, sense signal 270 includes a pulse for each commutation event over a period of time which is measured during measure operation 534. After measure operation 534 and during calculation operation 536, the speed of fan 160 may be calculated (e.g., by ALU 180) from the time measured during operation 534, the number of commutation events indicated by the pulses of sense signal 207 and the number of poles of fan 160” in col 7 lines 22-29 wherein the calculated (average) speed signal outputted by the fan motor. During the calculation period, the measurements from the previous measurement period of time are used to calculate an average speed for that pervious period of time which differs from the actual instantaneous speed at the time the calculation is completed and output].
 	Regarding the limitation “having a plurality of fan blades”, Collings does not provide any details of the fan and thus does not specify a plurality of fan blades.
  	Like Collings, Hsu discloses a fan for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0023 of Hsu).
 	Hsu discloses the fan body 38 includes a plurality of blades 38b (see e.g. Fig 2B and 0031).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of blades in the fan of Collings as taught by Hsu to gain the benefit of generating continuous airflow from the fan as the rotor rotates.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collings US 6054823 in view of Humphrey US 20110228471 in further view of Hall US 20200332803 in further view of Hsu US 20150098844.
 	Collings discloses:
 	6.  A cooling device comprising a fan motor (see “fan motor and fan 160” in col 4 line 32) configured to operate by supplied driving power (see power 110 in Fig 1) and a fan motor drive device as a fan controller (130 in Fig 1) connected to the fan motor, wherein the fan motor comprises: a fan motor main body configured to rotate around an axis (see e.g. “The present invention relates fan operation verification and speed measurement techniques, and, more particularly, to methods and apparatus for sensing the rotation and/or speed of a brushless DC fan motor.” in col 1 lines 6-9 wherein the fan motor main body is read as the rotor of the motor which rotates); an encoder for operating signal output configured to convert an operation state of the fan motor main body into a signal and output the signal (In the sense/drive circuit of Fig 6E, see 605 and 607 which convert a pole crossing state of the fan motor into an amplified analogue waveform, and which output the waveform to the to the analogue to digital converter 650. See also waveform in col 8 line 9, and “In a fan unit including a DC brushless fan having a plurality of motor poles, the current applied to the fan is monitored for fluctuations which occur at each motor pole crossing of the fan” in col 3 lines 64-67.); a first circuit configured to detect a rotation number of the fan motor (In the sense/drive circuit of Fig 6E, see 650 and portion of 696 which detects a speed of the fan motor from current fluctuations as in col 3 lines 64-67 and col 8 lines 10-12); a second circuit [In the sense/drive circuit of Fig 6E, see portion of 696 which outputs the speed signal as in “Specifically, sense/drive circuit 150 senses an electrical effect (e.g., current or voltage) in fan unit 120 which is representative of the operation and/or speed of fan 160 and is used to generate a fan verification/speed signal which is provided to ALU 180” in col 4 lines 57-61] configured to output an identification signal in response to detection of the signal from the encoder (In the sense/drive circuit of Fig 6E, 696 outputs a speed as in col 8 lines 10-12 and col 4 lines 57-61. This output speed is in response to the amplified analogue waveform from 605 and 607 which is converted into a speed by 650 and portion of 696 which detects a speed of the fan motor from current fluctuations.) indicating a specific operation state of the fan motor (indicating a rotating operation state of the fan), wherein the identification signal indicates  an operation state  different from an actual operation state of the fan motor [See “That is, sense signal 270 includes a pulse for each commutation event over a period of time which is measured during measure operation 534. After measure operation 534 and during calculation operation 536, the speed of fan 160 may be calculated (e.g., by ALU 180) from the time measured during operation 534, the number of commutation events indicated by the pulses of sense signal 207 and the number of poles of fan 160” in col 7 lines 22-29 wherein the calculated (average) speed signal outputted by the fan motor. During the calculation period, the measurements from the previous measurement period of time are used to calculate an average speed for that pervious period of time which differs from the actual instantaneous speed at the time the calculation is completed and output], wherein the fan controller comprises a processor (170), the processor being configured to: apply a predetermined power value to rotate the fan motor (see “Microprocessor 170 controls the operation of fan 160 by controlling the application of power to fan 160 through sense/drive circuit 150” in col 4 lines 51-53 wherein the power is predetermined before it is subsequently applied).
	Regarding the limitations “voltage value”, Collings does not specify the control variable for the application of power (i.e. voltage or current).
 	Like Collings, Humphrey discloses the use of a DC brushless fan motor for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0002, 0012 of Humphrey).
 	Humphrey discloses the use of voltage as the power application control variable to a fan motor [see e.g. Fig 2 and “The duty cycle can be set according to the minimum available DC voltage supplied to each fan and still achieve desired airflow requirements (e.g., fan revolution speed).” in 0028].
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the predetermined voltage control method of Humphrey in the fan of Collings to gain the benefit of “Thus, by dynamically adjusting both the duty cycle of PWM control signal and the DC voltage supplied to each fans 214, the fans 214 can operate a greater degree of power efficiency when compared to many other approaches.” as taught by Humphrey in 0028.
Collings as modified above does not disclose: determine that the fan motor is defective when it fails to identify the identification signal.
However, Hall discloses determining a fan has failed when the pulse signal from the speed sensor of the fan stops (see e.g. 0064).   
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the fan failure detection of Hall in the system of Collings as modified above to gain the benefit of determining if the fan has failed.
 	Regarding the limitation “having a plurality of fan blades”, Collings as modified above does not provide any details of the fan and thus does not specify a plurality of fan blades.
  	Like Collings, Hsu discloses a fan for use in a computer (see e.g. col 1 lines 11-14 of Collings, and 0023 of Hsu).
 	Hsu discloses the fan body 38 includes a plurality of blades 38b (see e.g. Fig 2B and 0031).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a plurality of blades in the fan of Collings as taught by Hsu to gain the benefit of generating continuous airflow from the fan as the rotor rotates.

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
Applicant argues Collings does not disclose an identification signal different from the actual operation state of the fan. It appears applicant’s identification signal is a speed signal. Therefore, see “That is, sense signal 270 includes a pulse for each commutation event over a period of time which is measured during measure operation 534. After measure operation 534 and during calculation operation 536, the speed of fan 160 may be calculated (e.g., by ALU 180) from the time measured during operation 534, the number of commutation events indicated by the pulses of sense signal 207 and the number of poles of fan 160” in col 7 lines 22-29 of Collings wherein the calculated (average) speed signal outputted by the fan motor. During the calculation period, the measurements from the previous measurement period of time are used to calculate an average speed for that pervious period of time which differs from the actual instantaneous speed at the time the calculation is completed and output. 
Given the amendments to the claims, the examiner has provided new grounds of rejection above corresponding to those new limitations. Because applicant’s arguments are directed to the new limitations which were not previously examined, the examiner’s response is to provide the new grounds of rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746